 



Exhibit 10.2
KING PHARMACEUTICALS, INC.
INCENTIVE PLAN
RESTRICTED STOCK CERTIFICATE
     This Certificate, when executed by a duly authorized officer of King
Pharmaceuticals, Inc. (the “Company”), evidences the grant to the Participant
named below of Restricted Common Stock of the Company.

                 
1.
  Name of Participant:   [Participant Name]

   
2.
  Social Security Number of Participant:   [Social Security Number]

   
3.
  Date of Grant:   [Grant Date]

   
4.
  Type of Grant:   Restricted Stock
 
             

   
5.
  Number of Shares:   [Number of Shares Granted]

   
6.
  Vesting Schedule:   The restrictions upon the Restricted Stock shall lapse
upon the 3rd
 
          anniversary of the date of grant.

   
7.
  Purchase Price:   $ 0.00  

This Restricted Stock is subject to and governed by the terms of this Restricted
Stock Certificate, the Restricted Stock Agreement attached hereto and
incorporated by reference herein and the Company’s Incentive Plan.

            KING PHARMACEUTICALS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO THE KING PHARMACEUTICALS, INC.
INCENTIVE PLAN
     This Restricted Stock Grant Agreement (the “Agreement”) is made as of the
date set forth on the Restricted Stock Certificate attached hereto (the “Grant
Date”) by King Pharmaceuticals, Inc. (the “Company”) and the individual
identified on the Restricted Stock Certificate (the “Participant”) to effect an
award of restricted stock by the Company to the Participant on the terms and
conditions set forth below:
     1. AWARD OF RESTRICTED STOCK.
     As of the Grant Date, subject to the terms, conditions and restrictions set
forth herein, the Company grants and issues to the Participant the number of
shares of the Company’s common stock indicated on the Restricted Stock
Certificate (the “Restricted Stock”).
     2. GOVERNING PLAN.
     The Restricted Stock shall be granted pursuant to and (except as
specifically set forth herein) subject in all respects to the applicable
provisions of the King Pharmaceuticals, Inc. Incentive Plan (“Plan”), which are
incorporated herein by reference. Terms not otherwise defined in this Agreement
have the meanings ascribed to them in the Plan.
     3. RESTRICTIONS ON THE RESTRICTED STOCK.
     (a) No Transfer. The shares of Restricted Stock (including any shares
received by the Participant with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization or
a similar transaction affecting the Company’s securities without receipt of
consideration) may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, alienated or encumbered during the Restricted Period.
     (b) Vesting. The restrictions imposed under Section 3(a) will be removed
from the Restricted Stock at the end of the applicable Restricted Period.
Removal of the restrictions imposed under Section 3(a) from particular shares of
Restricted Stock is referred to as “vesting” of those shares and shares from
which the restrictions have been removed are referred to as “vested.”
     4. VOTING AND OTHER RIGHTS.
     During the period prior to vesting, except as otherwise provided herein,
the Participant will have all of the rights of a shareholder with respect to all
of the Restricted Stock, including without limitation the right to vote such
Restricted Stock and the right to receive all dividends or other distributions
with respect to such Restricted Stock. In connection with the payment of such

2



--------------------------------------------------------------------------------



 



dividends or other distributions, the Company will be entitled to deduct from
any amounts otherwise payable by the Company to Participant (including without
limitation salary or other compensation) any taxes or other amounts required by
any governmental authority to be withheld and paid over to such authority for
Participant’s account.
     5. CERTIFICATION, ESCROW AND DELIVERY OF SHARES.
     (a) Certificates. Each certificate representing the Restricted Stock will
be endorsed with a legend substantially as set forth below, as well as such
other legends as the Company may deem appropriate to comply with applicable laws
and regulations:
The securities evidenced by this certificate are subject to certain limitations
on transfer and other restrictions as set forth in that certain Restricted Stock
Grant Agreement, dated as of ___, 200___, between the Company and the holder of
such securities, pursuant to the King Pharmaceutical, Inc. Incentive Plan
(copies of which are available for inspection at the offices of the Company).
     (b) Escrow. With respect to the Restricted Stock (including any shares
received by Participant with respect to shares of Restricted Stock that have not
yet vested as a result of stock dividends, stock splits or any other form of
recapitalization or a similar transaction affecting the Company’s securities
without receipt of consideration), the Secretary of the Company, or such other
escrow holder as the Secretary may appoint, will retain physical custody of the
certificate representing such share until such share vests.
     (c) Delivery of Certificates. As soon as reasonably practicable after the
vesting of any Restricted Stock, the Company will release the certificate(s)
representing such vested Restricted Stock to Participant. If other still
unvested shares of Restricted Stock are also represented by the same stock
certificate as vested shares, then such certificate will be retired and new
certificates representing the vested and unvested portions of the Restricted
Stock will be issued in place of the existing certificate. The certificate
representing the vested Restricted Stock will be delivered to Participant and
the certificate representing the still unvested shares of Restricted Stock will
be retained by the escrow holder.
     6. ADDITIONAL AGREEMENTS.
     (a) Tax Matters. The Restricted Stock is subject to appropriate income tax
withholding and other deductions required by applicable laws or regulations, and
Participant and his successors will be responsible for all income and other
taxes payable as a result of grant or vesting of the Restricted Stock or
otherwise in connection with this Agreement. The Company is not required to
provide any gross-up or other tax assistance. Participant understands that
Participant may make an election pursuant to Section 83(b) of the Internal
Revenue Code (the “Code”) within thirty (30) days after the date Participant
acquired the Restricted Stock hereunder, or comparable provisions of any state
tax law, to include in Participant’s gross income the fair market value (as of
the date

3



--------------------------------------------------------------------------------



 



  of acquisition) of the Restricted Stock. Participant may make such an election
only if, prior to making any such election, Participant (a) notifies the Company
of Participant’s intention to make such election, by delivering to the Company a
copy of a fully-executed Section 83(b) Election Form such as the Company may
from time to time prescribe, and (b) pays to the Company an amount sufficient to
satisfy any taxes or other amounts required by any governmental authority to be
withheld or paid over to such authority for Participant’s account, or otherwise
makes arrangements satisfactory to the Company for the payment of such amounts
through withholding or otherwise. Participant understands that if Participant
does not make a proper and timely Section 83(b) election, generally under
Section 83 of the Code, at the time the Restricted Period lapses with respect to
any portion of the Restricted Stock, Participant will recognize ordinary income
and be taxed in an amount equal to the fair market value (as of the date the
forfeiture restrictions lapse) of the Restricted Stock less the purchase price
paid for the Restricted Stock. Participant acknowledges that it is Participant’s
sole responsibility, and not the Company’s, to file a timely election under
Section 83(b). Participant is relying solely on Participant’s advisors with
respect to the decision as to whether or not to file a Section 83(b) election.

     (b) Independent Advice; No Representations. Participant acknowledges that
(i) (s)he was free to use professional advisors of his choice in connection with
this Agreement, has received advice from her/his professional advisors in
connection with this Agreement, understands its meaning and import, and is
entering into this Agreement freely and without coercion or duress; and (ii)
(s)he has not received and is not relying upon any advice, representations or
assurances made by or on behalf of the Company or any Company affiliate or any
employee of or counsel to the Company regarding any tax or other effects or
implications of the Restricted Stock or other matters contemplated by this
Agreement.
     (c) Value of Restricted Stock. No representations or promises are made to
Participant regarding the value of the Restricted Stock or Company’s business
prospects. Participant acknowledges that information about investment in Company
stock, including financial information and related risks, is contained in
Company’s SEC reports which have been made available for Participant’s review at
any time before Participant’s acceptance of this Agreement. Further, Participant
understands that the Company does not provide tax or investment advice and
acknowledges Company’s recommendation that Participant consult with independent
specialists regarding such matters. Sale or other transfer of the Company stock
may be limited by and subject to Company policies as well as applicable
securities laws and regulations.
     (d) Adjustment in Capitalization. In the event of an Adjustment Event that
is a merger, consolidation, reorganization, liquidation, dissolution or other
similar transaction, then the Award pursuant to Section 1 of this Agreement
shall be deemed to pertain to the securities and other property, including cash,
to which a holder of the number of shares equal to the Restricted Stock would
have been entitled to receive in connection with such Adjustment Event;
provided, that any securities issued to Participant in respect of unvested
Granted Shares will be subject to the same restrictions

4



--------------------------------------------------------------------------------



 



      and vesting provisions that were applicable to the Restricted Stock in
exchange for which the securities were issued.

     (e) Change of Control. Upon a Change of Control, vesting shall occur with
respect to the Restricted Stock in accordance with Article 11 of the Plan.
     (f) Termination of Employment. Upon a Termination of Employment, vesting or
forfeiture of the Restricted Stock shall be determined according to Section 8.7
of the Plan; provided, however, that in the event of a Participant’s Separation
from Service for Good Reason then the Restricted Period will lapse as to a
pro-rata portion of the Restricted Stock as provided in Section 8.7(f) of the
Plan. “Good Reason” shall mean the occurrence of any one or more of the
following circumstances, unless such circumstances are corrected by the Company
within ten (10) days following written notice thereof given by the Participant:
(i) Implementation of a material demotion or diminution in the nature or status
of the Participant’s authorities, duties, responsibilities, reporting
relationships, title and/or position from those in effect as of the Grant Date,
determined in the context of the individual’s relative position in the overall
controlled group of corporations which includes the Company as of the Grant Date
as compared to the individual’s position in the overall controlled group of
corporations which includes the Company immediately before the Separation from
Service; (ii) Failure to pay promptly any material compensation when due;
(iii) Reduction in the rate of annual base salary without the Participant’s
consent; (iv) Material breach of any employment contract or other agreement as
to the terms and conditions of employment; (v) Requiring the Participant to be
based at a work location in excess of fifty (50) miles from the Participant’s
principal job location or office as of the Grant Date. The Participant’s right
to effect a Separation from Service for Good Reason must be exercised by the
Participant within six (6) months after the date on which the Participant knows
or reasonably should have known of the occurrence that constitutes Good Reason,
otherwise the right to a Separation from Service on the basis of that occurrence
shall be deemed to have been waived. The Participant’s right to a Separation
from Service for Good Reason shall not be affected by the Participant’s
temporary incapacity due to a physical or mental/psychological condition.
However, a Disability will not qualify as a Good Reason unless accompanied by
one or more “good reasons” hereinabove listed.
     (g) No Right to Continued Employment. This Agreement does not confer upon
Participant any right to continue as an employee of the Company or its
subsidiary or to any particular employment tenure, nor does it limit in any way
the right of Company or its subsidiary to terminate Participant’s services to
the Company or its subsidiary at any time, with or without cause.
     (h) Approved Retirement. “Approved Retirement” means, with respect to the
interpretation of the Plan and this Agreement, with the express consent of the
Company at or before the time of such Approved Retirement, any voluntary
termination of employment by the Participant after having reached the age of
fifty-five (55) years and after having completed at least fifteen (15) years of
continuous employment with the Company.

5



--------------------------------------------------------------------------------



 



     7. GENERAL.
     (a) Successors and Assigns. This Agreement is personal in its nature and
Participant may not assign or transfer his/her rights under this Agreement.
     (b) Notices. Any notices, demands or other communications required or
desired to be given by any party shall be in writing and shall be validly given
to another party if served either personally or if deposited in the United
States mail, certified or registered, postage prepaid, return receipt requested.
If such notice, demand or other communication shall be served personally,
service shall be conclusively deemed made at the time of such personal service.
If such notice, demand or other communication is given by mail, such notice
shall be conclusively deemed given forty-eight (48) hours after the deposit
thereof in the United States mail addressed to the party to whom such notice,
demand or other communication is to be given as hereinafter set forth:

     
To the Company:
  King Pharmaceuticals, Inc.
 
   
 
  501 Fifth Street
 
   
 
  Bristol, TN 37620
 
   
 
  Attention: ____________

          To Participant: At his/her address of record as maintained in the
Company’s files.

    Any party may change its address for the purpose of receiving notices,
demands and other communications by providing written notice to the other party
in the manner described in this paragraph.

     (c) Entire Agreement. Except as this Agreement may expressly provide
otherwise, this Agreement, the Restricted Stock Certificate and the Plan
constitute the entire agreement and understanding of the Company and Participant
with respect to the subject matter hereof and thereof, and supersede all prior
written or verbal agreements and understandings between Participant and the
Company relating to such subject matter. This Agreement may only be amended by
written instrument signed by Participant and an authorized officer of the
Company.
     (d) Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of Tennessee applicable to agreements
executed and to be wholly performed within the State of Tennessee. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope,

6



--------------------------------------------------------------------------------



 



      extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

     (e) Remedies. All rights and remedies provided pursuant to this Agreement
or by law shall be cumulative, and no such right or remedy shall be exclusive of
any other. A party may pursue any one or more rights or remedies hereunder or
may seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.
     (f) Interpretation. Headings herein are for convenience of reference only,
do not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified.
     (g) Waivers; Amendments. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
later breach of that provision. This Agreement may be modified only by written
agreement signed by Participant and the Company.

7